DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s filing on 06/25/2019.
Claims 1-21 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because the figures need to consist of solid black lines of uniform thickness.  All drawings must be made by a process which will give them satisfactory reproduction characteristics. [MPEP 608.02 V(I)]
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 5, the phrase “applying the adhesive … is performed as part of a process for forming the packaging template” renders claim 5 vague and indefinite because it contradicts claim 2.  Claim 5 is dependent of claim 2 and claim 2 discloses the step of providing the box template comprises the step of applying the adhesive.  It is unclear how the step of applying adhesive can be part of the providing box template step and be part of the forming step.  For examining purposes, prior art that discloses 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-8, and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference Feijen et al. (2015/0360433).
Regarding claim 1, Feijen et al. disclose a method of erecting a box, said method comprising:
providing a box template (40), 
wherein the box template has a plurality of panels (41-55), and
wherein one or more panels of the plurality of panels (41-55) have an adhesive (page 18 paragraph 168) disposed thereon;
making one or more initial folds (figures 2B-2D) in the box template (40) to form a partially folded box template (40);
after making the one or more initial folds, attaching at least two panels of the plurality of panels (41-55) together with the adhesive (page 18 paragraph 168) on at least one panel of the one or more panels (41-55) having an adhesive disposed thereon,

performing one or more additional folds (figure 2E-2G) in the box template (40) to completely erect the box from the box template (40).
(Figure 2A-2G and Page 1 paragraph 8-21 through Page 2 paragraph 22, Page 11 paragraph 118, Page 18 paragraph 168)
When using a glue applicator to apply glue to appropriate panels, the adhesive is interpreted to stabilize the folded panels of the partially folded box template as shown in Figure 2D.
Regarding claim 2, Feijen et al. disclose the step of forming one or more cuts and one or more creases in a sheet material and applying the adhesive to the one or more panels. (Page 1 paragraph 17, Page 12 paragraph 126, Page 18 paragraph 168)
Regarding claim 3, Feijen et al. disclose the step of applying the adhesive to the one or more panels (41-55) comprises applying glue or double-sided tape to the one or more panels (41-55). (Page 18 paragraph 168)
Regarding claim 5, Feijen et al. disclose the step of applying adhesive to the one or more panels (41-55). (Page 18 paragraph 168).  Therefore, Feijen et al. is interpreted to disclose the process of forming the packaging template (40).
Regarding claim 6, Feijen et al. disclose the making of one or more initial folds (figures 2B-2D) comprises folding one or more of the panels (41-55) to bring planar 
Regarding claim 7, Feijen et al. disclose applying glue to appropriate panels for sealing the box. (Page 18 paragraph 168).  In order for glue to connect two element, said glue must be situated between the two elements.  Therefore, Feijen et al. is interpreted to disclose the folding the one or more panels so that the adhesive is disposed between the planar surfaces of the one or more panels.
Regarding claim 8, Feijen et al. disclose positioning a to-be-packaging item (67) within the erected box on the box template (40) prior to making the one or more initial folds. (Figure 4A and Page 14 paragraph 137, 139)
Regarding claim 12, Feijen et al. disclose the step of applying adhesive to the one or more panels (41-55). (Page 18 paragraph 168).  When using a glue applicator to apply glue to appropriate panels, the adhesive is interpreted to stabilize the folded panels of the completed folded box template as shown in Figure 2G.  Therefore, Feijen et al. is interpreted to disclose the adhesive is configured to stabilize the folded panels of the completely erected box such that the completely erected box remains in its erected state even without user assistance.
Regarding claim 13, Feijen et al. disclose additional sealing by performing strapping or stapling. (Page 18 paragraph 168)  Therefore, Feijen et al. disclose applying one or more additional securing elements to the erected box to maintain the folded panels of the erected box such that the completely erected box remains in its erected state.
Regarding claim 14, Feijen et al. disclose additional sealing by performing strapping or stapling. (Page 18 paragraph 168)  Therefore, Feijen et al. disclose the one or more additional securing elements, comprises applying one or more straps, tapes, staples, glue, or combinations thereof to the erected box.
Regarding claim 15, Feijen et al. disclose a method of erecting a box, said method comprising:
providing a box template (40), 
wherein the box template has a plurality of panels (41-55), and
wherein one or more panels of the plurality of panels (41-55) have an adhesive (page 18 paragraph 168) disposed thereon;
folding a first subset (41-49) of the panels of the box template (40) to form a partially folded box template (40),
wherein one or more panels of the first subset (41-49) having adhesive disposed thereon;
attaching the first subset (41-49) of the panels together to hold the box template (40) in the partially folded configuration even without user assistance,
wherein the adhesive disposed on the one or more panels of the first subset (41-49) is used to attach the first subset panels (41-49) together;
folding a second subset (50-55) of the panels of the box template (40) to form a closed folded box,

attaching the second subset (50-55) of the panels together to hold the box template (40) in the closed box configuration even without user assistance,
wherein the adhesive disposed on the one or more panels of the second subset (50-55) is used to attach the first subset panels (50-55) together;
 (Figure 2A-2G and Page 1 paragraph 8-21 through Page 2 paragraph 22, Page 11 paragraph 118, Page 18 paragraph 168)
When using a glue applicator to apply glue to appropriate panels, the adhesive is interpreted to stabilize the folded panels of the partially folded box template as shown in Figure 2D and adhesive is interpreted to stabilize the folded panels of the closed box as shown in Figure 2G.
Regarding claim 16, Feijen et al. disclose packaging an item (67) in the box. (Figure 4A and Page 14 paragraph 137, 139)
Regarding claim 17, Feijen et al. disclose the packaging of the item (67) comprising positioning the item (67) on a panel of the packaging template (40) prior to folding the first subset of the panels. (Figure 4A and Page 14 paragraph 137, 139)

Claims 1, 11, 15-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference Reichert (3941037).
Regarding claim 1, Reichert disclose a method of erecting a box, said method comprising:
providing a box template (25), 
wherein the box template has a plurality of panels (28-33), and
wherein one or more panels of the plurality of panels (28-33) have an adhesive (column 2 lines 55-59) disposed thereon;
making one or more initial folds (column 2 lines 55-59) in the box template (25) to form a partially folded box template (25);
after making the one or more initial folds, attaching at least two panels of the plurality of panels (28-33) together with the adhesive (column 2 lines 55-59) on at least one panel of the one or more panels (28-33) having an adhesive disposed thereon,
wherein the adhesive is configured to stabilize the folded panels of the partially folded box template such that the partially folded box template (25) remains in its partially folded state even without user assistance;
performing one or more additional folds (column 3 lines 16-20) in the box template (25) to completely erect the box from the box template (25).
(Figure 2 and Column 2 lines 41-63, Column 3 lines 13-20)
Regarding claim 11, Reichert disclose positioning an item (35) within the erected box in the partially folded box after making the one or more initial folds. (Figure 2 and Column 3 lines 13-20)
Regarding claim 15, Reichert disclose a method of erecting a box, said method comprising:
providing a box template (25), 
wherein the box template has a plurality of panels (28-33), and
wherein one or more panels of the plurality of panels (28-33) have an adhesive (column 2 lines 55-59) disposed thereon;
folding a first subset (30-33) of the panels of the box template (25) to form a partially folded box template (25),
wherein one or more panels of the first subset (30-33) having adhesive disposed thereon;
attaching the first subset (30-33) of the panels together to hold the box template (25) in the partially folded configuration even without user assistance,
wherein the adhesive disposed on the one or more panels of the first subset (30-33) is used to attach the first subset panels (30-33) together;
folding a second subset (28, 28’, 32) of the panels of the box template (25) to form a closed folded box,
wherein one or more panels of the second subset (28, 28’, 32) having adhesive disposed thereon;
attaching the second subset (28, 28’, 32) of the panels together to hold the box template (25) in the closed box configuration even without user assistance,

 (Figure 2 and Column 2 lines 41-63, Column 3 lines 13-20)
Regarding claim 16, Reichert disclose packaging an item (35) in the box. (Figure 2 and Column 3 lines 13-20)
Regarding claim 19, Reichert disclose the packaging of the item (35) comprising positioning the item (35) in the box template (25) when the box template (25) is in the partially folded configuration. (Figure 2 and Column 3 lines 13-20)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over reference Feijen et al. (2015/0360433) as applied to claim 3 above, and further in view of reference Nigrosh (3973475).
Regarding claim 4, Feijen et al. disclose the claimed invention as stated above but do not disclose the glue comprises at least one of an elastic glue, a long time open glue, a pressure sensitive glue, or a pressure activated glue.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the glue of Feijen et al. by incorporating the pressure activated glue as taught by Nigrosh, since column 4 lines 57-62 of Nigrosh states such a modification would ensure the glue does not permanently bond the panels until the pressure is applied.

Claims 9-10, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over reference Feijen et al. (2015/0360433) as applied to claims 8 and 17 respectively, and further in view of reference Gorski et al. (4050579).
Regarding claim 9, Feijen et al. disclose the claimed invention as stated above but do not explicitly disclose the folding at least one or the panels to bring the at least one panel into contact with the to-be-packaged item.
Gorski et al. disclose process of packaging of articles, said process comprising the steps of folding panels (136b, 136c) of a package template (114) and attaching said panels (136b, 136c) to a to-be-packaged item (160, 162) with adhesive. (Figure 7-10 and Column 2 lines 62-66, Column 7 lines 17-21, 41-45)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Feijen et al. by incorporating the steps of folding the panels into contact with the items and attaching panels to the items with adhesive as taught by Gorski et al., since column 
Regarding claim 10, Feijen et al. modified by Gorski et al. disclose attaching the at least one panel (Feijen et al. – 41-55) to the to-be-packaging item (Feijen et al. – 67) with adhesive disposed on the at least one panel (Feijen et al. – 41-55). (Gorski et al. – Column 7 lines 17-21, 41-45)
Regarding claim 18, Feijen et al. modified by Gorski et al. disclose attaching at least one panel of the first subset (Feijen et al. – 41-49) of the panels to the item, wherein the adhesive disposed on the at least one panel of the first subset (Feijen et al. – 41-49) is used to attach the at least one panel of the first subset (Feijen et al. – 41-49) to the item (Feijen et al. – 67). (Gorski et al. – Column 7 lines 17-21, 41-45)
Regarding claim 21, Feijen et al. disclose a method of erecting a box, said method comprising:
providing a box template (40), 
wherein the box template has a plurality of panels (41-55), and
wherein one or more panels of the plurality of panels (41-55) have an adhesive (page 18 paragraph 168) disposed thereon;
folding a first subset (41-49) of the panels of the box template (40) to form a partially folded box template (40),
wherein one or more panels of the first subset (41-49) having adhesive disposed thereon;
folding a second subset (50-55) of the panels of the box template (40) to form a closed folded box,

attaching the second subset (50-55) of the panels together to hold the box template (40) in the closed box configuration even without user assistance,
wherein the adhesive disposed on the one or more panels of the second subset (50-55) is used to attach the first subset panels (50-55) together;
 (Figure 2A-2G and Page 1 paragraph 8-21 through Page 2 paragraph 22, Page 11 paragraph 118, Page 18 paragraph 168)
However, Feijen et al. does not disclose attaching at least one panel of the first subset of panels to the item.
Gorski et al. disclose process of packaging of articles, said process comprising the steps of folding panels (136b, 136c) of a package template (114) and attaching said panels (136b, 136c) to a to-be-packaged item (160, 162) with adhesive. (Figure 7-10 and Column 2 lines 62-66, Column 7 lines 17-21, 41-45)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Feijen et al. by incorporating the steps of folding the panels into contact with the items and attaching panels to the items with adhesive as taught by Gorski et al., since column 2 lines 44-50 of Gorski et al. states such a modification would ensure the packaged items have a fixed orientation when packaged.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over reference Reichert (3941037) as applied to claim 19 above, and further in view of reference Gorski et al. (4050579).
Regarding claim 20, Reichert disclose the claimed invention as stated above but do not explicitly disclose attaching at least one panel of the second subset of panels to the item.
Gorski et al. disclose process of packaging of articles, said process comprising the steps of folding panels (136b, 136c) of a package template (114) and attaching said panels (136b, 136c) to a to-be-packaged item (160, 162) with adhesive. (Figure 7-10 and Column 2 lines 62-66, Column 7 lines 17-21, 41-45)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Reichert by incorporating the steps of folding the second subset of panels into contact with the items and attaching the second subset panels to the items with adhesive as taught by Gorski et al., since column 2 lines 44-50 of Gorski et al. states such a modification would ensure the packaged items have a fixed orientation when packaged.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        March 25, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731